Citation Nr: 9907112	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-34 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice-connected pension; extraschedular 
entitlement to pension under the provisions of 38 C.F.R. 
§ 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	Jill R. Beck, Staff Attorney, 
Legal Services Corp. of Alabama


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1972 to January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to nonservice-
connected pension; extraschedular entitlement to pension 
under the provisions of 38 C.F.R. § 3.321(b)(2).  


REMAND

The claimant, through his attorney, filed a motion early in 
February 1999 to reschedule the Video Conference scheduled 
for February 24, 1999, in the Regional Office of Montgomery, 
Alabama, for a later date due to change in designation of 
power of attorney.  In March 1999, the Board Member 
responsible for this case determined that just cause for 
continuance had been submitted.  Accordingly, the Board will 
remand this case for the purpose of rescheduling a hearing on 
the appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Therefore, this case is REMANDED to the regional office for 
the following development:

Pursuant to the foregoing action, the RO 
should schedule the appellant for a 
personal hearing before a Member of the 
Board at the Montgomery, Alabama, 
regional office.

When the requested hearing has been accomplished, the case 
should again be reviewed by the RO.  If the determination 
remains adverse to the veteran, the case should be returned 
to the Board after compliance with the provisions for 
processing appeals, including the issuance of a supplemental 
statement of the case.  

The purpose of this REMAND is to assist the veteran in the 
furtherance of his claim.  The Board does not intimate any 
opinion as to the merits of this case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran unless he is notified.



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 4 -


